Citation Nr: 0616426	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-16 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an earlier effective date for the award of 
benefits based on dependents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1988 to 
May 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2002, and March 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The veteran provided pertinent notice related to her 
dependents at the time she submitted her application for 
disability benefits in May 1996.


CONCLUSION OF LAW

The criteria for an award of an effective date of June 1, 
1996, for the award of benefits based on dependents have been 
met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.400, 3.401 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran submitted an application for disability 
compensation that was received on May 9, 1996, three days 
after leaving military service.  The application, VA Form 21-
526, included all applicable information relating to the 
veteran and her current and former marriage, her spouse and 
his former marriage, and their dependent son.  Enclosed with 
the veteran's application were copies of her marriage 
certificate and her son's birth certificate.  Both her 
marriage and her son's birth preceded her discharge and 
application for benefits.  

The veteran was subsequently awarded service connection for 
several disabilities, two of which were compensable, each 
rated at 10 percent disabling.  After an appeal of the 
original awards, an increase was granted to one disability, 
bringing her combined award to 30 percent, effective from May 
7, 1996, the day following separation from active service.  
See 38 C.F.R. § 3.400(b)(2).  Having reached a combined level 
of compensation of 30 percent, the veteran became entitled to 
additional compensation for her dependents.  38 U.S.C.A. § 
1115.  By a March 2003 RO decision, the additional 
compensation for dependents was established with an effective 
date of May 30, 2000, based on the date of receipt of a VA 
Form 21-686c, Declaration of Status of Dependents.  

The veteran seeks an effective date of May 7, 1996, for 
additional compensation for her dependents.  This earlier 
effective date was disallowed by the RO because the veteran's 
Form 686 was not received within one year of the April 6, 
1999, notification of the increased award that put her at the 
30 percent level that triggered additional compensation.  

VA regulations governing the effective date of award of 
additional compensation for dependents provide in pertinent 
part that the effective date will be the latest of:  (1) the 
date of the claim, including the date of marriage or birth; 
(2) the date notice of the dependent's existence is received, 
if the evidence is received within one year of VA's request 
for such information; (3) the date that dependency arose; (4) 
the effective date of the qualifying disability rating, 
provided evidence of dependency is received within one year 
of notification of such rating action; or (5) the date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).

Here, the veteran's date of marriage was in January 1994.  
The veteran's son was born in December 1995.  (The Board 
notes that the veteran's son's birth was documented in her 
service medical record, which is of record.)  The date on 
which notice of both dependents' existence was received was 
May 9, 1996, the date of receipt of the veteran's original 
claim and the accompanying marriage and birth certificate.  
The veteran's husband's and son's dependency arose in January 
1994 and December 1995, respectively.  The effective date of 
the qualifying disability rating was May 7, 1996.  The date 
of commencement of the veteran's award was June 1, 1996, the 
first day of the month following the effective date of the 
award of the 30 percent rating.  See 38 U.S.C.A. § 5111.  The 
latest of all of these dates is June 1, 1996, the first day 
of the month following the effective date.  

The RO held that an earlier effective date could not be 
awarded because the veteran's Form 686 was not received 
within one year of the April 6, 1999, notification of the 
increased award that put her at the 30 percent level 
triggering additional compensation.  However, the criteria 
for notification is not the date of receipt of Form 686, but, 
rather, the date that notice of the dependent's existence is 
received, so long as the evidence is received within one year 
of VA request for such information.  Here, VA received that 
notice in May 1996 when the veteran's original claim and 
accompanying marriage and birth documentation were received.  
As the veteran has noted, the information provided at that 
time is the same information requested and provided on her 
Form 686.  The Board notes only two minor differences in the 
information provided by the veteran on her application and 
her completed Form 686, and neither is determinative here.  
Finally, the date of receipt was not only within one year of 
the RO's request for dependency information, it was years 
before the RO asked for such information.  

Thus, as the latest of the possible dates for the effective 
date of award of additional compensation or pension for 
dependents is June 1, 1996, the Board finds that the veteran 
is entitled to that effective date for grant of dependent 
benefits.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

The VCAA requires that certain notifications be made to a 
claimant, especially with respect to what is required to 
substantiate a claim.  In this case, by a November 2004 
letter, the RO informed the claimant of what was required to 
substantiate her claim for an earlier effective date.  She 
was also told what was required of her, what VA would do, and 
that she should submit all pertinent evidence in her 
possession.  She has been informed on several occasions of 
the law regarding the award of effective dates based on 
dependency.  Consequently, the Board finds that no further 
notification is necessary.  (Although notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

As for the duty-to-assist requirements of the VCAA, the Board 
finds that the RO has fulfilled that duty.  The claims forms 
and other documents putting VA on notice of the existence of 
dependents have been received and maintained in the claims 
folder.




ORDER

Entitlement to an effective date of June 1, 1996, for the 
award of dependent benefits is granted, subject to the law 
and regulations governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


